Exhibit 10.5

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT is entered into as of December 19, 2012 by
and among Silver Bay Realty Trust Corp., a Maryland corporation (the “Company”),
and the holders listed on Schedule I hereto (each an “Initial Holder” and,
collectively, the “Initial Holders”).

 

RECITALS

 

WHEREAS, in connection with the initial public offering of shares of the
Company’s common stock, par value $0.01 per share (the “Common Stock”), the
Company and Silver Bay Operating Partnership L.P., a Delaware limited
partnership (the “Operating Partnership”), have engaged in certain formation
transactions (the “Formation Transactions”), pursuant to which the Initial
Holders have received common units of limited partnership interests (“OP Units”)
in the Operating Partnership for their respective interests in the entities
participating in the Formation Transactions;

 

WHEREAS, pursuant to the Operating Partnership Agreement (defined below), OP
Units will be redeemable for cash or, at the option of the General Partner of
the Operating Partnership, exchangeable for shares of Common Stock of the
Company upon the terms and subject to the conditions contained therein; and

 

WHEREAS, as a condition to receiving the consent of the Initial Holders to the
Formation Transactions, the Company has agreed to grant the Initial Holders and
their permitted assignees and transferees the registration rights set forth in
Article II hereof.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1                                   Definitions.     In addition to
the definitions set forth above, the following terms, as used herein, have the
following meanings:

 

“Affiliate” means, with respect to any Person, a Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with the specified Person.  For the purposes of this
definition, “control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”) as used with respect to any
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of such Person,
whether through the ownership of voting securities, by agreement or otherwise.

 

“Agreement” means this Registration Rights Agreement, as it may be amended,
supplemented or restated from time to time.

 

“Business Day” means any day that is not a Saturday, Sunday or legal holiday in
the State of Minnesota.

 

“Charter” means the Articles of Amendment and Restatement of the Company as
filed with the Secretary of State of the State of Maryland on December 13, 2012
as the same may be amended, modified or restated from time to time.

 

1

--------------------------------------------------------------------------------


 

“Commission” means the Securities and Exchange Commission.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended and the
rules and regulations promulgated thereunder.

 

“Exchangeable OP Units” means OP Units which may be redeemable for cash or, at
the Company’s option, exchangeable for shares of Common Stock pursuant to
Section 15.1 of the Operating Partnership Agreement (without regard to any
limitations on the exercise of such exchange right as a result of the Ownership
Limit Provisions).

 

“General Partner” means Silver Bay Management Corp., a Delaware corporation, or
its successors as general partner of the Operating Partnership.

 

“Holder” means any Initial Holder who is the record or beneficial owner of any
Registrable Security or any assignee or transferee of such Initial Holder
(including assignments or transfers of Registrable Securities to such assignees
or transferees as a result of the foreclosure on any loans secured by such
Registrable Securities) (x) to the extent permitted under the Operating
Partnership Agreement or the Charter, as applicable, and (y) provided such
assignee or transferee agrees in writing to be bound by all the provisions
hereof, unless such owner, assignee or transferee acquires such Registrable
Security in a public distribution pursuant to a registration statement under the
Securities Act or pursuant to transactions exempt from registration under the
Securities Act where securities sold in such transaction may be resold without
subsequent registration under the Securities Act.

 

“Initial Period” means a period commencing on the date hereof and ending 365
days following the effective date of the first Resale Shelf Registration
Statement (except that, if the shares of Common Stock issuable upon exchange of
Exchangeable OP Units received in the Formation Transactions are not included in
that Resale Shelf Registration Statement as a result of Section 2.1(b)), the 365
days shall not begin until the later of the effective date of (i) the first
Resale Shelf Registration Statement and (ii) the first Issuer Shelf Registration
Statement.

 

“Issuer Shelf Registration Statement” has the meaning set forth in
Section 2.1(b).

 

“Notice and Questionnaire” means a written notice, substantially in the form
attached as Exhibit A, delivered by a Holder to the Company (i) notifying the
Company of such Holder’s desire to include Registrable Securities held by it in
a Resale Shelf Registration Statement, (ii) containing all information about
such Holder required to be included in such registration statement in accordance
with applicable law, including Item 507 of Regulation S-K promulgated under the
Securities Act, as amended from time to time, or any similar successor
rule thereto, and (iii) pursuant to which such Holder agrees to bound by the
terms and conditions hereof.

 

“Ownership Limit Provisions” mean the various provisions of the Company’s
Charter set forth in Article VII thereof restricting the ownership of Common
Stock by Persons to specified percentages of the outstanding Common Stock.

 

“Operating Partnership Agreement” means the Amended and Restated Limited
Partnership of the Operating Partnership dated as of                           ,
2012, as the same may be amended, modified or restated from time to time.

 

“Person” means an individual or a corporation, partnership, limited liability
company, association, trust, or any other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

 

2

--------------------------------------------------------------------------------


 

“Registrable Securities” means with respect to any Holder shares of Common Stock
at any time owned, either of record or beneficially, by such Holder and issued
or issuable upon exchange of Exchangeable OP Units received in the Formation
Transactions and any additional shares of Common Stock issued as a dividend,
distribution or exchange for, or in respect of such shares (including as a
result of combinations, recapitalizations, mergers, consolidations,
reorganizations or otherwise) until (i) a registration statement (including a
Resale Shelf Registration Statement) covering such shares has been declared
effective by the Commission and such shares have been disposed of pursuant to
such effective registration statement or unless such shares (other than
Restricted Shares) were issued pursuant to an effective registration statement
(including an Issuer Shelf Registration Statement), (ii) such shares have been
publicly sold under Rule 144, (iii) all such shares may be sold in one
transaction pursuant to Rule 144 or (iv) such shares have been otherwise
transferred in a transaction that constitutes a sale thereof under the
Securities Act, the Company has delivered a new certificate or other evidence of
ownership for such shares not bearing the Securities Act restricted stock legend
and such shares may be resold or otherwise transferred by such transferee
without subsequent registration under the Securities Act.

 

“Resale Shelf Registration” shall have the meaning set forth in Section 2.1(a).

 

“Resale Shelf Registration Statement” shall have the meaning set forth in
Section 2.1(a).

 

“Restricted Shares” means shares of Common Stock issued under an Issuer Shelf
Registration Statement which if sold by the holder thereof would constitute
“restricted securities” as defined under Rule 144.

 

“Rule 144” means Rule 144 promulgated under the Securities Act, as amended from
time to time, or any similar successor rule thereto that may be promulgated by
the Commission.

 

“Securities Act” means the Securities Act of 1933, as amended and the rules and
regulations promulgated thereunder.

 

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a Resale Shelf Registration Statement under the Securities Act.

 

“Shelf Registration Statement” means a Resale Shelf Registration Statement
and/or an Issuer Shelf Registration Statement.

 

“Suspension Notice” means any written notice delivered by the Company pursuant
to Section 2.9 with respect to the suspension of rights under a Resale Shelf
Registration Statement or any prospectus contained therein.

 

ARTICLE II
REGISTRATION RIGHTS

 

Section 2.1                                   Shelf Registration.

 

(a)                     Subject to Section 2.9, the Company shall prepare and
file not later than 12 months after the consummation date of the Company’s
initial public offering, a “shelf” registration statement with respect to the
resale of the Registrable Securities (“Resale Shelf Registration”) by the
Holders thereof on an appropriate form for an offering to be made on a delayed
or continuous basis pursuant to Rule 415 under the Securities Act (the “Resale
Shelf Registration Statement”) and permitting registration of such Registrable
Securities for resale by such Holders in accordance with the methods of
distribution elected by the Holders and set forth in the Resale Shelf
Registration Statement.  The Company shall use its

 

3

--------------------------------------------------------------------------------


 

commercially reasonable efforts to cause the Resale Shelf Registration Statement
to be declared effective by the Commission as promptly as reasonably practicable
after the filing thereof, and, subject to Sections 2.1(c) and 2.9, to keep such
Resale Shelf Registration Statement continuously effective for a period ending
when all shares of Common Stock covered by the Resale Shelf Registration
Statement are no longer Registrable Securities.  In addition, if the Resale
Shelf Registration Statement is not on Form S-3 (or any similar or successor
form) and during the period that the Resale Shelf Registration Statement is
effective the Company becomes eligible to use Form S-3 (or any similar or
successor form), the Company shall be entitled to amend the Resale Shelf
Registration Statement so that it becomes a registration statement on Form S-3
(or any similar or successor form); provided, however, that the Company shall
use its best efforts to have such amendment declared effective as soon as
practicable after filing.

 

At the time the Resale Shelf Registration Statement is declared effective, each
Holder that has delivered a duly completed and executed Notice and Questionnaire
to the Company on or prior to the date ten (10) Business Days prior to such time
of effectiveness shall be named as a selling securityholder in the Resale Shelf
Registration Statement and the related prospectus in such a manner as to permit
such Holder to deliver such prospectus to purchasers of Registrable Securities
in accordance with applicable law.  If required by applicable law, subject to
the terms and conditions hereof, after effectiveness of the Resale Shelf
Registration Statement, the Company shall file a supplement to such prospectus
or amendment to the Resale Shelf Registration Statement not less than once a
quarter as necessary to name as selling securityholders therein any Holders that
provide to the Company a duly completed and executed Notice and Questionnaire
and shall use commercially reasonable efforts to cause any post-effective
amendment to such Resale Shelf Registration Statement filed for such purpose to
be declared effective by the Commission as promptly as reasonably practicable
after the filing thereof.

 

(b)                     The Company may, at its option, satisfy its obligation
to prepare and file a Resale Shelf Registration Statement pursuant to
Section 2.1(a) with respect to shares of Common Stock issuable upon exchange of
Exchangeable OP Units received in the Formation Transactions by preparing and
filing with the Commission a registration statement on an appropriate form for
an offering to be made on a delayed or continuous basis pursuant to Rule 415
under the Securities Act (an “Issuer Shelf Registration Statement”) providing
for the issuance by the Company, from time to time, to the Holders of such
Exchangeable OP Units shares of Common Stock registered under the Securities Act
(the “Primary Shares”) in lieu of the Operating Partnership’s obligation to pay
cash for such Exchangeable OP Units.  The Company shall use its commercially
reasonable efforts to cause the Issuer Shelf Registration Statement to be
declared effective by the Commission as promptly as reasonably practicable after
filing thereof.  The Company shall use commercially reasonable efforts, subject
to Sections 2.1(c) and 2.9, to keep the Issuer Shelf Registration Statement
continuously effective for a period (the “Effectiveness Period”) expiring on the
date all of the shares of Common Stock covered by such Issuer Shelf Registration
Statement have been issued by the Company pursuant thereto.  In addition, if the
Issuer Shelf Registration Statement is not on Form S-3 (or any similar or
successor form) and during the period that the Issuer Shelf Registration
Statement is effective the Company becomes eligible to use Form S-3 (or any
similar or successor form), the Company shall be entitled to amend the Issuer
Shelf Registration Statement so that it becomes a registration statement on
Form S-3 (or any similar or successor form); provided, however, that the Company
shall use its best efforts to have such amendment declared effective as soon as
practicable after filing.   If the Company shall exercise its rights under this
Section 2.1(b), Holders (other than Holders of Restricted Shares) shall have no
right to have shares of Common Stock issued or issuable upon exchange of
Exchangeable OP Units included in a Resale Shelf Registration Statement pursuant
to Section 2.1(a).

 

(c)                      The Company shall prepare and file such additional
registration statements as necessary every three years and use its commercially
reasonable efforts to cause such registration statements to be declared
effective by the Commission so that a shelf registration statement remains

 

4

--------------------------------------------------------------------------------


 

continuously effective, subject to Section 2.9, with respect to resales of
Registrable Securities as and for the periods required under Section 2.1(a) or
(b), as applicable, such subsequent registration statements to constitute a
Issuer Shelf Registration Statement or a Resale Shelf Registration Statement, as
the case may be, hereunder.

 

(d)                     Each Holder acknowledges that by participating in its
registration rights pursuant to this Agreement, such Holder will be deemed a
party to this Agreement and will be bound by its terms, notwithstanding such
Holder’s failure to deliver a Notice and Questionnaire; provided, that any
Holder that has not delivered a duly completed and executed Notice and
Questionnaire shall not be entitled to be named as a Selling Holder in, or have
the Registrable Securities held by it covered by, a Resale Shelf Registration
Statement.

 

Section 2.2                                   Registration Procedures; Filings;
Information.     Subject to Section 2.9 hereof, in connection with any Resale
Shelf Registration Statement under Section 2.1(a), the Company will use its
commercially reasonable efforts to effect the registration of the Registrable
Securities covered thereby in accordance with the intended method of disposition
thereof as quickly as reasonably practicable, and, in connection with any Issuer
Shelf Registration Statement under Section 2.1(b), the Company will use its
commercially reasonable efforts to effect the registration of the Primary Shares
as quickly as reasonably practicable.  In connection with any Shelf Registration
Statement:

 

(a)                     The Company will, if requested, prior to filing a Resale
Shelf Registration Statement or prospectus or any amendment or supplement
thereto, furnish to each Selling Holder of the Registrable Securities covered by
such registration statement copies of such registration statement as proposed to
be filed, and thereafter furnish to such Selling Holder such number of conformed
copies of such registration statement, each amendment and supplement thereto (in
each case including all exhibits thereto and documents incorporated by reference
therein), the prospectus included in such registration statement (including each
preliminary prospectus) and such other documents as such Selling Holder may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by such Selling Holder.

 

(b)                     After the filing of a Resale Shelf Registration
Statement, the Company will promptly notify each Selling Holder of Registrable
Securities covered by such registration statement of any stop order issued or
threatened by the Commission and take all reasonable actions required to prevent
the entry of such stop order or to remove it if entered.

 

(c)                      The Company will use its commercially reasonable
efforts to (i) register or qualify the Registrable Securities under such other
securities or “blue sky” laws of such jurisdictions in the United States (where
an exemption does not apply) as any Selling Holder reasonably (in light of such
Selling Holder’s intended plan of distribution) requests and (ii) cause such
Registrable Securities to be registered with or approved by such other
governmental agencies or authorities as may be necessary by virtue of the
business and operations of the Company and do any and all other acts and things
that may be reasonably necessary or advisable to enable such Selling Holder to
consummate the disposition of the Registrable Securities owned by such Selling
Holder; provided that the Company will not be required to (A) qualify generally
to do business in any jurisdiction where it would not otherwise be required to
qualify but for this paragraph (c), (B) subject itself to taxation in any such
jurisdiction or (C) consent to general service of process in any such
jurisdiction.

 

(d)                     The Company will immediately notify each Selling Holder
of such Registrable Securities, at any time when a prospectus relating thereto
is required to be delivered under the Securities Act, of (i) the Company’s
receipt of any notification of the suspension of the qualification of any
Registrable Securities covered by a Resale Shelf Registration Statement for sale
in any jurisdiction; or (ii)

 

5

--------------------------------------------------------------------------------


 

the occurrence of an event requiring the preparation of a supplement or
amendment to such prospectus so that, as thereafter delivered to the purchasers
of such Registrable Securities, such prospectus will not contain an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading and promptly make
available to each Selling Holder any such supplement or amendment.

 

(e)                                  The Company will otherwise use its
commercially reasonable efforts to comply with all applicable rules and
regulations of the Commission, and make available to its securityholders, as
soon as reasonably practicable, an earnings statement covering a period of 12
months, beginning within three months after the effective date of the
registration statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 of the Commission promulgated
thereunder (or any successor rule or regulation hereafter adopted by the
Commission).

 

(f)                       The Company will use its commercially reasonable
efforts to cause all Registrable Securities covered by such Resale Shelf
Registration Statement or Primary Shares covered by such Issuer Shelf
Registration Statement to be listed on each securities exchange on which similar
securities issued by the Company are then listed.

 

(g)                      In addition to the Notice and Questionnaire, the
Company may require each Selling Holder of Registrable Securities to promptly
furnish in writing to the Company such information regarding such selling
Holder, the Registrable Securities held by it and the intended method of
distribution of the Registrable Securities as the Company may from time to time
reasonably request and such other information as may be legally required in
connection with such registration.  No Holder may include Registrable Securities
in any registration statement pursuant to this Agreement unless and until such
Holder has furnished to the Company such information.  Each Holder further
agrees to furnish as soon as reasonably practicable to the Company all
information required to be disclosed in order to make information previously
furnished to the Company by such Holder not materially misleading.

 

(h)                     Each Selling Holder agrees that, upon receipt of any
notice from the Company of the happening of any event of the kind described in
Section 2.2(b) or 2.2(d) or upon receipt of a Suspension Notice, such Selling
Holder will forthwith discontinue disposition of Registrable Securities pursuant
to the registration statement covering such Registrable Securities until such
Selling Holder’s receipt of written notice from the Company that such
disposition may be made and, in the case of clause (ii) of Section 2.2(d) or, if
applicable, Section 2.9, copies of any supplemented or amended prospectus
contemplated by clause (ii) of Section 2.2(d) or, if applicable, prepared under
Section 2.9, and, if so directed by the Company, such Selling Holder will
deliver to the Company all copies, other than permanent file copies then in such
Selling Holder’s possession, of the most recent prospectus covering such
Registrable Securities at the time of receipt of such notice.  Each Selling
Holder of Registrable Securities agrees that it will immediately notify the
Company at any time when a prospectus relating to the registration of such
Registrable Securities is required to be delivered under the Securities Act of
the happening of an event as a result of which information previously furnished
by such Selling Holder to the Company in writing for inclusion in such
prospectus contains an untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances in which they were made.

 

Section 2.3                                   Registration Expenses.     In
connection with any registration statement required to be filed hereunder, the
Company shall pay the following registration expenses incurred in connection
with the registration hereunder (the “Registration Expenses”): (i) all
registration and filing fees, (ii) fees and expenses of compliance with
securities or “blue sky” laws (including reasonable fees and disbursements of
counsel in connection with blue sky qualifications of the Registrable
Securities), (iii) printing expenses,

 

6

--------------------------------------------------------------------------------


 

(iv) internal expenses (including, without limitation, all salaries and expenses
of its officers and employees performing legal or accounting duties), (v) the
fees and expenses incurred in connection with the listing of the Registrable
Securities, (vi) reasonable fees and disbursements of counsel for the Company
and customary fees and expenses for independent certified public accountants
retained by the Company, and (vii) the reasonable fees and expenses of any
special experts retained by the Company in connection with such registration. 
The Company shall have no obligation to pay any fees, discounts or commissions
attributable to the sale of Registrable Securities, or any out-of-pocket
expenses of the Holders (or the agents who manage their accounts) or any
transfer taxes relating to the registration or sale of the Registrable
Securities.

 

Section 2.4                                   Indemnification by the Company.   
The Company agrees to indemnify and hold harmless each Selling Holder of
Registrable Securities, its officers, directors and agents, and each Person, if
any, who controls such Selling Holder within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act from and against any and all
losses, claims, damages and liabilities that arise out of or are based upon any
untrue statement or alleged untrue statement of a material fact contained in any
registration statement or prospectus relating to the Registrable Securities (as
amended or supplemented if the Company shall have furnished any amendments or
supplements thereto) or any preliminary prospectus, or that arise out of or are
based upon any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, except
insofar as such losses, claims, damages or liabilities arise out of or are based
upon any such untrue statement or omission or alleged untrue statement or
omission included in reliance upon and in conformity with information furnished
in writing to the Company by such Selling Holder or on such Selling Holder’s
behalf expressly for inclusion therein.

 

Section 2.5                                   Indemnification by Holders of
Registrable Securities.     Each Selling Holder agrees, severally but not
jointly, to indemnify and hold harmless the Company, its officers, directors and
agents and each Person, if any, who controls the Company within the meaning of
either Section 15 of the Securities Act or Section 20 of the Exchange Act to the
same extent as the foregoing indemnity from the Company to such Selling Holder,
but only with respect to information relating to such Selling Holder included in
reliance upon and in conformity with information furnished in writing by such
Selling Holder or on such Selling Holder’s behalf expressly for use in any
registration statement or prospectus relating to the Registrable Securities, or
any amendment or supplement thereto, or any preliminary prospectus.  In case any
action or proceeding shall be brought against the Company or its officers,
directors or agents or any such controlling person, in respect of which
indemnity may be sought against such Selling Holder, such Selling Holder shall
have the rights and duties given to the Company, and the Company or its
officers, directors or agents or such controlling person shall have the rights
and duties given to such Selling Holder, by Section 2.6; provided, however, that
the obligations of such Selling Holder hereunder will be limited to an amount
equal to the net proceeds to such Selling Holder (after deducting any discounts
and commissions) from the disposition of Registrable Securities pursuant to such
registration.

 

Section 2.6                                   Conduct of Indemnification
Proceedings.     In case any proceeding (including any governmental
investigation) shall be instituted involving any person in respect of which
indemnity may be sought pursuant to Section 2.4 or 2.5, such person (an
“Indemnified Party”) shall promptly notify the person against whom such
indemnity may be sought (an “Indemnifying Party”) in writing and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to such Indemnified Party, and shall assume the
payment of all fees and expenses; provided, however, that the failure of any
Indemnified Party to give such notice will not relieve such Indemnified Party of
any obligations under this Article II, except to the extent such Indemnified
Party is materially prejudiced by such failure.  In any such proceeding, any
Indemnified Party shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Party

 

7

--------------------------------------------------------------------------------


 

unless (i) the Indemnifying Party and the Indemnified Party shall have mutually
agreed to the retention of such counsel or (ii) representation of the
Indemnified Party by the counsel retained by the Indemnifying Party would be
inappropriate due to actual or potential differing interests between the
Indemnified Party and the Indemnified Party.  It is understood that the
Indemnifying Party shall not, in connection with any proceeding or related
proceedings in the same jurisdiction, be liable for the reasonable fees and
expenses of more than one separate firm of attorneys (in addition to any local
counsel) at any time for all such Indemnified Parties, and that all such fees
and expenses shall be reimbursed as they are incurred.  In the case of any such
separate firm for the Indemnified Parties, such firm shall be designated in
writing by (i) in the case of Persons indemnified pursuant to Section 2.4
hereof, the Selling Holders which owned a majority of the Registrable Securities
sold under the applicable registration statement and (ii) in the case of Persons
indemnified pursuant to Section 2.5, the Company.  The Indemnifying Party shall
not be liable for any settlement of any proceeding effected without its written
consent, which consent shall not be unreasonably withheld, but if settled with
such consent, or if there be a final judgment for the plaintiff, the
Indemnifying Party shall indemnify and hold harmless such Indemnified Parties
from and against any loss or liability (to the extent stated above) by reason of
such settlement or judgment.  No Indemnifying Party shall, without the prior
written consent of the Indemnified Party, which consent shall not be
unreasonably withheld, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Party is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Party,
unless such settlement includes an unconditional release of such Indemnified
Party from all liability arising out of such proceeding.

 

Section 2.7                                   Contribution.     If the
indemnification provided for in Section 2.4 or 2.5 hereof is unavailable to an
Indemnified Party or insufficient in respect of any losses, claims, damages or
liabilities referred to herein, then each such Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such losses, claims, damages or
liabilities in such proportion as is appropriate to reflect the relative fault
of the Company and of each Selling Holder in connection with such statements or
omissions which resulted in such losses, claims, damages or liabilities, as well
as any other relevant equitable considerations.  The relative fault of the
Company on the one hand and of each Selling Holder on the other shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by such party, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.

 

The Company and the Selling Holders agree that it would not be just and
equitable if contribution pursuant to this Section 2.7 were determined by pro
rata allocation or by any other method of allocation which does not take account
of the equitable considerations referred to in the immediately preceding
paragraph.  The amount paid or payable by an Indemnified Party as a result of
the losses, claims, damages or liabilities referred to in the immediately
preceding paragraph shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses reasonably incurred by such Indemnified
Party in connection with investigating or defending any such action or claim. 
Notwithstanding the provisions of this Section 2.7, no Selling Holder shall be
required to contribute any amount in excess of the amount by which the total
price at which the securities of such Selling Holder were sold to the public
exceeds the amount of any damages which such Selling Holder has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission.  No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.  The Selling Holder’s obligations to contribute pursuant to
this Section 2.7 are several in proportion to the proceeds of the offering
received by such Selling Holder bears to the total proceeds of the offering
received by all the Selling Holders and not joint.

 

8

--------------------------------------------------------------------------------


 

Section 2.8                                   Rule 144.     The Company
covenants that it will (a) make and keep public information regarding the
Company available as those terms are defined in Rule 144, (b) file in a timely
manner any reports and documents required to be filed by it under the Securities
Act and the Exchange Act , (c) furnish to any Holder forthwith upon request
(i) a written statement by the Company as to its compliance with the reporting
requirements of Rule 144 (at any time more than 90 days after the effective date
of the registration statement for the Company’s initial public offering), the
Securities Act and the Exchange Act (at any time after it has become subject to
such reporting requirements), and (ii) a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so filed by
the Company, and (d) take such further action as any Holder may reasonably
request, all to the extent required from time to time to enable Holders to sell
Registrable Securities without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144.

 

Section 2.9                                   Suspension of Use of Registration
Statement.

 

(a)                     If the Board of Directors of the Company determines in
its good faith judgment that the filing of a Resale Shelf Registration Statement
under Section 2.1(a) or the use of any related prospectus would be materially
detrimental to the Company because such action would require the disclosure of
material information that the Company has a bona fide business purpose for
preserving as confidential or the disclosure of which would materially impede
the Company’s ability to consummate a significant transaction, and that the
Company is not otherwise required by applicable securities laws or regulations
to disclose, upon written notice of such determination by the Company to the
Holders which shall be signed by the Chief Executive Officer, President or any
Executive Vice President of the Company certifying thereto, the rights of the
Holders to offer, sell or distribute any Registrable Securities pursuant to a
Resale Shelf Registration or to require the Company to take action with respect
to the registration or sale of any Registrable Securities pursuant to a Resale
Shelf Registration Statement shall be suspended until the earliest of (i) the
date upon which the Company notifies the Holders in writing that suspension of
such rights for the grounds set forth in this Section 2.9(a) is no longer
necessary and they may resume use of the applicable prospectus, (ii) the date
upon which copies of the applicable supplemented or amended prospectus is
distributed to the Holders, and (iii) (x) up to 30 consecutive days after the
notice to the Holders if that notice is given during the Initial Period or
(y) 90 consecutive days after the notice to the Holders if that notice is given
after the Initial Period; provided, that the Company shall not be entitled to
exercise any such right more than two times in any 12-month period or less than
30 days from the termination of the prior such suspension period.  The Company
agrees to give the notice under (i) above as promptly as practicable following
the date that such suspension of rights is no longer necessary.

 

(b)                     If all reports required to be filed by the Company
pursuant to the Exchange Act have not been filed by the required date without
regard to any extension, or if the consummation of any business combination by
the Company has occurred or is probable for purposes of Rule 3-05 or Article 11
of Regulation S-X promulgated under the Securities Act or any similar successor
rule, upon written notice thereof by the Company to the Holders, the rights of
the Holders to offer, sell or distribute any Registrable Securities pursuant to
a Resale Shelf Registration Statement or to require the Company to take action
with respect to the registration or sale of any Registrable Securities pursuant
to a Resale Shelf Registration Statement shall be suspended until the date on
which the Company has filed such reports or obtained and filed the financial
information required by Rule 3-05 or Article 11 of Regulation S-X to be included
or incorporated by reference, as applicable, in a Resale Shelf Registration
Statement, and the Company shall notify the Holders as promptly as practicable
when such suspension is no longer required.

 

Section 2.10                            Additional Shares.     The Company, at
its option, may register under a Shelf Registration Statement and any filings
with any state securities commissions filed pursuant to this

 

9

--------------------------------------------------------------------------------


 

Agreement, any number of unissued shares of Common Stock or any shares of Common
Stock owned by any other stockholder or stockholders of the Company.

 

ARTICLE III
MISCELLANEOUS

 

Section 3.1                                   Remedies.     In addition to being
entitled to exercise all rights provided herein and granted by law, including
recovery of damages, the Holders shall be entitled to specific performance of
the rights under this Agreement.  The Company agrees that monetary damages would
not be adequate compensation for any loss incurred by reason of a breach by it
of the provisions of this Agreement and hereby agrees to waive the defense in
any action for specific performance that a remedy at law would be adequate.

 

Section 3.2                                   Amendments and Waivers.     The
provisions of this Agreement, including the provisions of this sentence, may not
be amended, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given, in each case without the written consent
of the Company and the Holders of a majority of the Registrable Securities (with
Holders of Exchangeable OP Units deemed to be Holders, for purposes of this
Section, of the number of shares of Common Stock into which such Exchangeable OP
Units would be exchangeable for as of the date on which consent is requested);
provided, however, that the effect of any such amendment will be that the
consenting Holders will not be treated more favorably than all other Holders
(without regard to any differences in effect that such amendment or waiver may
have on the Holders due to the differing amounts of Registrable Shares held by
such Holders).  No failure or delay by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon any breach thereof shall
constitute waiver of any such breach or any other covenant, duty, agreement or
condition.

 

Section 3.3                                   Notices.     All notices and other
communications in connection with this Agreement shall be made in writing by
hand delivery, registered first-class mail, telecopier, or air courier
guaranteeing overnight delivery:

 

(1)                                 if to any Holder, initially to the address
indicated in such Holder’s Notice and Questionnaire or, if no Notice and
Questionnaire has been delivered, c/o Silver Bay Realty Trust Corp., 601 Carlson
Parkway, Suite 250, Minnetonka, Minnesota 55305 Attention: Chief Executive
Officer, or to such other address and to such other Persons as any Holder may
hereafter specify in writing; and

 

(2)                                 if to the Company, initially at 601 Carlson
Parkway, Suite 250, Minnetonka, Minnesota 55305, Attention: Chief Executive
Officer, or to such other address as the Company may hereafter specify in
writing.

 

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; when received if deposited
in the mail, postage prepaid, if mailed; when receipt acknowledged, if
telecopied; and on the next Business Day, if timely delivered to an air courier
guaranteeing overnight delivery.

 

Section 3.4                                   Successors and Assigns; Assignment
of Registration Rights.    This Agreement shall inure to the benefit of and be
binding upon the successors, assigns and transferees of each of the parties. 
Any Holder may assign its rights under this Agreement without the consent of the
Company in connection with a transfer of such Holder’s Registrable Securities;
provided, that the Holder notifies the

 

10

--------------------------------------------------------------------------------


 

Company of such proposed transfer and assignment and the transferee or assignee
of such rights assumes in writing the obligations of such Holder under this
Agreement.

 

Section 3.5                                   Counterparts.    This Agreement
may be executed in any number of counterparts and by the parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  Each party shall become bound by this Agreement immediately upon
affixing its signature hereto.

 

Section 3.6                                   Governing Law.     This Agreement
shall be governed by and construed in accordance with the internal laws of the
State of Delaware.

 

Section 3.7                                   Severability.     In the event
that any one or more of the provisions contained herein, or the application
thereof in any circumstance, is held invalid, illegal or unenforceable, the
validity, legality and enforceability of any such provision in every other
respect and of the remaining provisions contained herein shall not be affected
or impaired thereby.

 

Section 3.8                                   Entire Agreement.     This
Agreement is intended by the parties as a final expression of their agreement
and intended to be a complete and exclusive statement of the agreement and
understanding of the parties hereto in respect of the subject matter contained
herein.  There are no restrictions, promises, warranties or undertakings, other
than those set forth or referred to herein with respect to the registration
rights granted by the Company with respect to the Registrable Securities.  This
Agreement supersedes all prior agreements and understandings between the parties
with respect to such subject matter.

 

Section 3.9                                   Headings.     The headings in this
Agreement are for convenience of reference only and shall not limit or otherwise
affect the meaning hereof.

 

Section 3.10                            Termination.     The obligations of the
parties hereunder shall terminate with respect to a Holder when it no longer
holds Registerable Securities and with respect to the Company upon the end of
the Effectiveness Period with respect to any Issuer Shelf Registration Statement
and with respect to Resale Shelf Registration Statement when there are no longer
Registrable Securities with respect to a Resale Shelf Registration Statement,
except, in each case, for any obligations under Sections 2.1(c), 2.3, 2.4, 2.5,
2.6, 2.7 and Article III.

 

[SIGNATURE PAGE FOLLOWS]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

 

SILVER BAY REALTY TRUST CORP.

 

 

 

By:

/s/ David N. Miller

 

 

Name:

David N. Miller

 

 

Title:

Chief Executive Officer and President

 

[Signature Page to Registration Rights Agreement — OP Units]

 

--------------------------------------------------------------------------------


 

 

HOLDER

 

 

 

By:

/s/ Bruce Lieberman and Debra Lieberman

 

 

Name:

Bruce Lieberman and Debra Lieberman

 

 

Title:

 

 

 

HOLDER

 

 

 

By:

/s/ Jeffrey Becker

 

 

Name:

Jeffrey Becker

 

 

Title:

 

 

[Signature Page to Registration Rights Agreement — OP Units]

 

--------------------------------------------------------------------------------


 

Schedule I

 

Bruce & Debra Lieberman

 

Jeffrey Scott Becker

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Notice and Questionnaire

 

The undersigned beneficial holder of shares of common stock, par value $.01 per
share (“Common Stock”), of Silver Bay Realty Trust Corp. (the “Company”) and/or
common units of limited partnership interests (“OP Units” and, together with the
Common Stock, the “Registrable Securities”) of Silver Bay Operating Partnership,
L.P. (the “Operating Partnership”), understands that the Company has filed or
intends to file with the Securities and Exchange Commission (the “SEC”) one or
more registration statements (collectively, the “Resale Shelf Registration
Statement”) for the registration and resale under Rule 415 of the Securities Act
of 1933, as amended (the “Securities Act”), of the Registrable Securities in
accordance with the terms of the Registration Rights Agreement (the
“Registration Rights Agreement”), dated                           , 2012, among
the Company and the holders listed on Schedule I thereto. A copy of the
Registration Rights Agreement is available from the Company upon request at the
address set forth below. All capitalized terms not otherwise defined herein
shall have the meanings ascribed thereto in the Registration Rights Agreement.

 

Each beneficial owner of Registrable Securities is entitled to the benefits of
the Registration Rights Agreement. In order to sell or otherwise dispose of any
Registrable Securities pursuant to the Resale Shelf Registration Statement, a
beneficial owner of Registrable Securities generally will be required to be
named as a selling security holder in the related prospectus, deliver a
prospectus to purchasers of Registrable Securities and be bound by those
provisions of the Registration Rights Agreement applicable to such beneficial
owner (including certain indemnification provisions as described below). To be
included in the Resale Shelf Registration Statement, this Notice and
Questionnaire must be completed, executed and delivered to the Company at the
address set forth herein on or prior to the tenth business day before the
effectiveness of the Resale Shelf Registration Statement. We will give notice of
the filing and effectiveness of the initial Resale Shelf Registration Statement
by issuing a press release and by mailing a notice to the holders at their
addresses set forth in the register of the registrar.

 

Beneficial owners that do not complete this Notice and Questionnaire and deliver
it to the Company as provided below will not be named as selling security
holders in the prospectus and therefore will not be permitted to sell any
Registrable Securities pursuant to the Resale Shelf Registration Statement.
Beneficial owners are encouraged to complete and deliver this Notice and
Questionnaire prior to the effectiveness of the initial Resale Shelf
Registration Statement so that such beneficial owners may be named as selling
security holders in the related prospectus at the time of effectiveness. Upon
receipt of a completed Notice and Questionnaire from a beneficial owner
following the effectiveness of the initial Resale Shelf Registration Statement,
in accordance with the Registration Rights Agreement, the Company will file such
amendments to the initial Resale Shelf Registration Statement or additional
shelf registration statements or supplements to the related prospectus as are
necessary to permit such holder to deliver such prospectus to purchasers of
Registrable Securities.

 

Certain legal consequences arise from being named as selling security holders in
the Resale Shelf Registration Statement and the related prospectus. Accordingly,
holders and beneficial owners of Registrable Securities are advised to consult
their own securities law counsel regarding the consequences of being named or
not being named as a selling security holder in the Resale Shelf Registration
Statement and the related prospectus.

 

A-1

--------------------------------------------------------------------------------


 

NOTICE

 

The undersigned beneficial owner (the “Selling Security Holder”) of Registrable
Securities hereby elects to include in the prospectus forming a part of the
Resale Shelf Registration Statement the Registrable Securities beneficially
owned by it and listed below in Item 3 (unless otherwise specified under Item
3). The undersigned, by signing and returning this Notice and Questionnaire,
understands that it will be bound by the terms and conditions of this Notice and
Questionnaire and the Registration Rights Agreement.

 

Pursuant to the Registration Rights Agreement, the undersigned has agreed to
indemnify and hold harmless the Company and its directors, officers and each
person, if any, who controls the Company within the meaning of either Section 15
of the Securities Act or Section 20 of the Exchange Act, from and against
certain losses arising in connection with statements concerning the undersigned
made in the Resale Shelf Registration Statement or the related prospectus in
reliance upon the information provided in this Notice and Questionnaire.

 

The undersigned hereby provides the following information to the Company and
represents and warrants to the Company that such information is accurate and
complete:

 

QUESTIONNAIRE

 

1.

(a)

Full Legal Name of Selling Security Holder:

 

 

 

 

 

 

 

(b)

Full Legal Name of registered holder (if not the same as (a) above) through
which Registrable Securities listed in Item (3) below are held:

 

 

 

 

 

 

 

(c)

Full Legal Name of DTC Participant (if applicable and if not the same as
(b) above) through which Registrable Securities listed in Item (3) below are
held:

 

 

 

 

 

 

 

(d)

List below the individual or individuals who exercise voting and/or dispositive
powers with respect to the Registrable Securities listed in Item (3) below:

 

 

 

 

 

 

2.

Address for Notices to Selling Security Holder:

 

 

 

 

 

Telephone:

 

 

 

 

 

Fax:

 

 

 

 

 

E-mail address:

 

 

 

 

 

Contact Person:

 

 

 

 

3.

Beneficial Ownership of Registrable Securities:

 

 

 

Type of Registrable Securities beneficially owned, and number of shares of
Common Stock and/or OP Units, as the case may be, beneficially owned:

 

 

 

 

4.

Beneficial Ownership of Securities of the Company Owned by the Selling Security
Holder:

 

 

 

Except as set forth below in this Item (4), the undersigned is not the
beneficial or registered owner of

 

A-2

--------------------------------------------------------------------------------


 

 

any securities of the Company, other than the Registrable Securities listed
above in Item (3).

 

 

 

Type and amount of other securities beneficially owned by the Selling Security
Holder:

 

 

 

 

5.

Relationship with the Company

 

 

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (5% or more) has held any
position or office or has had any other material relationship with the Company
(or its predecessors or affiliates) during the past three years.

 

 

 

State any exceptions here:

 

 

 

 

6.

Plan of Distribution

 

 

 

Except as set forth below, the undersigned (including its donees or pledgees)
intends to distribute the Registrable Securities listed above in Item
(3) pursuant to the Resale Shelf Registration Statement only as follows and will
not be offering any of such Registrable Securities pursuant to an agreement,
arrangement or understanding entered into with a broker or dealer prior to the
effective date of the Resale Shelf Registration Statement. Such Registrable
Securities may be sold from time to time directly by the undersigned or,
alternatively, through broker-dealers or agents. If the Registrable Securities
are sold through broker-dealers, the Selling Security Holder will be responsible
for discounts or commissions or agent’s commissions. Such Registrable Securities
may be sold in one or more transactions at fixed prices, at prevailing market
prices at the time of sale, at varying prices determined at the time of sale, or
at negotiated prices. Such sales may be effected in transactions (which may
involve crosses or block transactions)

 

 

 

(i)  on any national securities exchange or quotation service on which the
Registrable Securities may be listed or quoted at the time of sale;

 

 

 

(ii)  in the over-the-counter market;

 

 

 

(iii)  in transactions otherwise than on such exchanges or services or in the
over-the-counter market; or

 

 

 

(iv)  through the writing of options.

 

 

 

In connection with sales of the Registrable Securities or otherwise, the
undersigned may enter into hedging transactions with broker-dealers, which may
in turn engage in short sales of the Registrable Securities and deliver
Registrable Securities to close out such short positions, or loan or pledge
Registrable Securities to broker-dealers that in turn may sell such securities.

 

Two Harbors may distribute its Registrable Securities to its stockholders and
sell, or cause an agent to sell, any shares not so distributed on the open
market in connection with the payment of cash for fractional shares resulting
from such distribution.

 

 

 

State any exceptions here:

 

 

 

 

 

Note:  In no event may such method(s) of distribution take the form of an
underwritten offering of the Registrable Securities.

 

A-3

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENTS

 

The undersigned acknowledges that it understands its obligation to comply with
the provisions of the Securities Exchange Act of 1934, as amended, and the
rules thereunder relating to stock manipulation, particularly Regulation M
thereunder (or any successor rules or regulations), in connection with any
offering of Registrable Securities pursuant to the Registration Rights
Agreement. The undersigned agrees that neither it nor any person acting on its
behalf will engage in any transaction in violation of such provisions.

 

The Selling Security Holder hereby acknowledges its obligations under the
Registration Rights Agreement to indemnify and hold harmless certain persons set
forth therein. Pursuant to the Registration Rights Agreement, the Company has
agreed under certain circumstances to indemnify the Selling Security Holders
against certain liabilities.

 

In accordance with the undersigned’s obligation under the Registration Rights
Agreement to provide such information as may be required by law for inclusion in
the Resale Shelf Registration Statement, the undersigned agrees to promptly
notify the Company of any inaccuracies or changes in the information provided
herein that may occur subsequent to the date hereof at any time while the Resale
Shelf Registration Statement remains effective. All notices hereunder and
pursuant to the Registration Rights Agreement shall be made in writing at the
address set forth below.

 

In the event that the undersigned transfers all or any portion of the
Registrable Securities listed in Item 3 above after the date on which such
information is provided to the Company, the undersigned agrees to notify the
transferee(s) at the time of transfer of its rights and obligations under this
Notice and Questionnaire and the Registration Rights Agreement.

 

By signing this Notice and Questionnaire, the undersigned consents to the
disclosure of the information contained herein in its answers to Items
(1) through (6) above and the inclusion of such information in the Resale Shelf
Registration Statement and the related prospectus. The undersigned understands
that such information will be relied upon by the Company in connection with the
preparation or amendment of the Resale Shelf Registration Statement and the
related prospectus.

 

Once this Notice and Questionnaire is executed by the Selling Security Holder
and received by the Company, the terms of this Notice and Questionnaire and the
representations and warranties contained herein shall be binding on, shall
insure to the benefit of and shall be enforceable by the respective successors,
heirs, personal representatives and assigns of the Company and the Selling
Security Holder with respect to the Registrable Securities beneficially owned by
such Selling Security Holder and listed in Item 3 above.

 

This Notice and Questionnaire shall be governed by, and construed in accordance
with, the laws of the State of Delaware.

 

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

 

 

Beneficial Owner

 

 

 

 

 

 

Dated:

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

A-4

--------------------------------------------------------------------------------


 

Please return the completed and executed Notice and Questionnaire to:

 

Silver Bay Realty Trust Corp.
601 Carlson Parkway, Suite 250
Minnetonka, Minnesota 55305
Tel: (952) 358-4400
Attention:  Chief Executive Officer

 

A-5

--------------------------------------------------------------------------------